         Case 3:17-cv-05769-RJB Document 310 Filed 07/20/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
                        UNITED STATES COURTHOUSE AT UNION STATION
                              1717 Pacific Avenue, Room 4427
                              Tacoma, Washington 98402-3224


ROBERT J. BRYAN                                                                   Telephone:
United States District Judge                                                  (253) 882-3870
                                         July 20, 2020




TO:      All Counsel in:       C17-5806RJB, State of Washington v The GEO Group, Inc.
                               C17-5769RJB, Nwauzor et al v The GEO Group, Inc.

FROM: Judge Robert J. Bryan

Dear Counsel:

       Since May 1, 2020, your cases have been on a “standby” due to the COVID-19
pandemic, which is still “raging” and explosive” here in Pierce County and Washington
State. I indicated to you that these cases would be the first civil jury cases to be called in
my court. That is still the case, but a probable trial date is still unknown.

       All federal court levels have been diligently working to reopen the courts, but our
court – the Western District of Washington – has not yet adopted a re-opening time line or
rules for trials to be safely held in light of the pandemic.

       It is probable that, when we can go back to jury trials, trials will be conducted
somewhat differently than what we are all used to. It is likely that masks and shields will
be required, that witnesses may be required – or encouraged – to testify remotely by
videoconference; that spectators may only watch proceedings remotely and that numbers
may be limited; social distancing will be required, etc. Courtrooms will be re-fitted to allow
social distancing. Flexibility of the Court and counsel will be necessary. How these plans
will work in providing fair trials is unknown.

       Some state trial courts have started conducting jury trials, and we will hopefully gain
from their experiences.

      This is by far the longest period of time I have had without a trial since my
admission to practice in 1959. The situation is extremely frustrating to us judges, as it is to
counsel and litigants, but the status of your cases remains as determined at the Pretrial
Conference on May 1, 2020.
          Case 3:17-cv-05769-RJB Document 310 Filed 07/20/20 Page 2 of 2




      I’ll do my best to keep you posted of changes in procedure, and of scheduling.

                                 Sincerely,


                                 A
                                 ROBERT J. BRYAN
                                 United States District Judge


RJB/jvl
